Citation Nr: 1745576	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-02 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for a bilateral foot disability.

2.  Entitlement to service connection for diabetes mellitus II.

3.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a low back disability.


REPRESENTATION

The Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of the hearing is of record.

Additional treatment records were associated with the claim file since the most recent Statement of the Case dated in December 2012.  However, as these records are either not relevant or present duplicative or cumulative evidence, the Board finds it may proceed with adjudication.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for a bilateral knee disability has been raised by the record in an August 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of (1) entitlement to an evaluation greater than 10 percent for a bilateral foot disability and (2) entitlement to service connection for diabetes mellitus II are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Service connection for a low back disability was denied by the RO in a November 2009 rating decision.  The Veteran was informed of the decision and he did not appeal.  

2.  The evidence submitted since the November 2009 denial is cummulative and not relevant or probative.


CONCLUSIONS OF LAW

1.  The November 2009 decision, which declined to reopen the Veteran's claim for entitlement to service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The evidence received since the November 2009 decision is neither new nor material, and the claim for service connection for a low back disability is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




New and Material Evidence

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (c).  However, if new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b). Thus, finality will not attach to a rating decision where new and material evidence is received within the one-year appeal period.

Review of the file shows that entitlement to service connection for a low back disability was denied in a July 2009 rating decision based on a determination that the evidence reviewed did not show a relationship between the Veteran's current low back disability and an injury, disease, or event in military service.  The Veteran was notified of this decision via correspondence dated in July 2009.  The Veteran was then afforded a VA examination in November 2009, and a second rating decision was issued in November 2009.  The Veteran was notified of the decision via correspondence dated in December 2009.  This rating decision was not appealed and became final.

The Board has reviewed evidence submitted since the prior final denial.  Such evidence includes statements submitted by the Veteran, his testimony at the April 2017 hearing, treatment records from the Good Samaritan Medical Center, West Palm Beach VA Medical Center, as well as the response from the Brito Medical Center stating that the Veteran was not a patient.  In addition, the Board has reviewed records received in September 2015 from the Social Security Administration (SSA).  However, none of these records contain evidence that is new and material to the Veteran's claim; that is, none of the records addresses the reason why the claim was denied - lack of a nexus between the Veteran's service and present disability - nor do they reasonably substantiate the claim were it to be reopened.  

The Board acknowledges that under 38 C.F.R. § 3.156 (b), if new and material evidence is received before an appeal period has expired, a rating decision does not become final and any "subsequent decision based on such evidence relates back to the original claim."  See also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); King v. Shinseki, 23 Vet. App. 464, 467 (2010) (holding that, if new and material evidence had been submitted but had not been acted upon, the Veteran's claim could still be pending until a decision had been made on that evidence); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) ("When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final."); Muehl v. West, 13 Vet. App. 159, 161-62 (1999) (holding that, when VA fails to consider new and material evidence submitted within the one-year period pursuant to 3.156(b) and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final). 

However, a review of the file shows that there is nothing in the record that may reasonably be interpreted as expressing disagreement with either the July or November 2009 rating decisions or a desire for appellate review thereof.  Moreover, although new VA treatment records were associated with the file within a year of the July 2009 and November 2009 rating decisions, these records were not material.  To be "material," the record in question must have, at a minimum, related to previously unestablished facts needed to substantiate the underlying claim.  In this case, given the basis for the July and November 2009 denials, new evidence would have to relate to a relationship between the Veteran's back disability and service in order to be considered material.  The records submitted do not relate to this issue but rather show continued treatment for back problems.  This fact was already in evidence at the time of the July 2009 and November 2009 denials.  Therefore, 38 C.F.R. §  3.156 (b) is not for application and there is no question regarding the finality of the prior denials.

In sum, because the evidence presented since the prior final denial is not new and material, the claim for entitlement to service connection for a low back disability is not reopened.





ORDER

The Veteran's request to reopen his claim for entitlement to service connection for a low back disability is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the remaining issues on appeal.  First, regarding the issue of an evaluation greater than 10 percent for a bilateral foot disability, the Veteran testified at the hearing before the undersigned VLJ that his bilateral foot disability has increased in severity since the most recent VA examination in July 2010.  As such, a new VA examination should be conducted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Regarding his claim for service connection for diabetes mellitus II, the record reflects that the Veteran has a diagnosis of diabetes mellitus II.  At the outset, the Board notes that the record does not show, nor does the Veteran claim, that the Veteran had service in the Republic of Vietnam.  Rather, as he testified at the April 2017 hearing, the Veteran believes that his diabetes is due to his food and diet in service or, in the alternative, due to his back problems.  As the Board has declined to reopen the Veteran's service connection claim for his low back disability, secondary service connection is not an available avenue to entitlement.  However, the Veteran has never been afforded an examination regarding his diabetes mellitus II.  The Board will remand to afford the Veteran an opportunity for an examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claim file all VA treatment records since November 2012 to the present for treatment of the disabilities on appeal.

2.  After the above development has been completed, schedule the Veteran for the appropriate examinations.  Examiners should be given access to the Veteran's claim file, and review of the claim file should be noted in any subsequent report.  All appropriate tests should be conducted.  All opinions rendered should be accompanied by a full and detailed rationale.

Examinations should address the following: 

(a)  Determine the current level of severity of the Veteran's bilateral foot disability.  The opinion provided by the examiner should provide all necessary findings to allow for an assessment of the current level of severity of his bilateral foot disability.

(b)  Determine the nature and etiology of his diabetes mellitus II.  The examiner should provide an opinion addressing whether it is at least as likely as not that the Veteran's diabetes mellitus II was caused or aggravated by any incident in service, to include his food and diet in service.  If, in the examiner's opinion, his diabetes has a different etiology, this should be explained.

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


